EXHIBIT J
 Third Eye Capital (TEC): Earnings PTI Cygnus and PTI Sextans Merchant Vessels:


Earnings Report: Assuming TEC Runs Fleet Full Contract Term — Including Charter Contract

    •   TEC Earnings to Date (Nov. 2016 — Oct. 2019):                              $18,649,584.80
    •   TEC Earnings on Remaining of 5-Year Charter:                               $12,410,000.00
    •   TEC Earnings on 2 One-Year Extension Options:                              $12,957,500.00

            o   Total TEC Earnings Over Life of Charter:                           $44,017,084.80

    •   Estimated Valuation End of Charter (October 31, 2023) and Sale of Fleet:   $23,660,800.00

            o   Total TEC Earnings Over Life of Charter and Sale ofFleet:          $67,677,884.80

    •   Nov. 2016 — Oct. 2017 Interest Paid                    $5,175,099.00
    •   Nov. 2017 — Oct. 2018 Interest Paid                    $5,012,275.00
    •   Nov. 2018 — Nov. 2019 Interest Paid                    $5,028,172.00
                        Total Interest Paid:                  $15,215,546.00

            o Profit /Loss After $43,300,000.00 is Paid in Full:                    $9,162,338.80



Interest Rate Report:

    •   TEC Charge                                                                       12.0 %
    •   Estimated Refinance Charge                                                  5.0% — 5.5 %
